DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heather Kleinhardt on 2/22/21.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended):  A method for controlling earphone switching, comprising:
determining, by a first earphone, whether the first earphone is switched to a non-wearing state from a wearing state, the first earphone being coupled with a second earphone and an electronic device and serving as a master earphone, and the second earphone serving as a slave earphone;
switching, by the first earphone, the first earphone to serve as the slave earphone and switching, by the first earphone, the second earphone to serve as the master earphone, in response to determining that the first earphone is switched to the non-wearing state from the wearing state, wherein the first earphone and the second earphone remain coupled with one another;
after the first earphone is switched to the non-wearing state from the wearing state, adjusting, by the first earphone, an operating parameter of the first earphone;

recovering, by the first earphone, the operating parameter of the first earphone upon determining that the parameter recovery instruction is received [[.]];
wherein determining, by the first earphone, whether the first earphone is switched to the non-wearing state from the wearing state comprises:
determining a degree of fit between the first earphone and a user’s ear;
determining that the first earphone is in the wearing state when the degree of fit is smaller than a preset threshold; and
determining that the first earphone is in the non-wearing state when the degree of fit is greater than or equal to the preset threshold; and
wherein determining the degree of fit between the first earphone and the user’s ear comprises:
detecting a barometric pressure value between the first earphone and the user’s ear, and determining, according to a preset mapping relationship between barometric pressure values and degrees of fit, the degree of fit corresponding to the barometric pressure value.

Claim 10 (Currently amended):  An earphone, comprising: 
at least one processor; and
a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to carry out actions comprising:

switching the earphone to serve as the slave earphone and switching the other earphone to serve as the master earphone, in response to determining that the earphone is switched to the non-wearing state from the wearing state, wherein the earphone and the other earphone remain coupled with one another;
after the earphone is switched to the non-wearing state from the wearing state, adjusting, by the earphone, an operating parameter of the earphone;
determining, by the earphone, whether a parameter recovery instruction is received from the other earphone within a preset time period, wherein the earphone and the other earphone remain coupled with one another; and
recovering, by the earphone, the operating parameter of the earphone upon determining that the parameter recovery instruction is received [[.]];
wherein the at least one processor configured to carry out determining whether the earphone is switched to the non-wearing state from the wearing state is configured to carry out actions, comprising:
determining a degree of fit between the earphone and a user’s ear;
determining that the earphone is in the wearing state when the degree of fit is smaller than a preset threshold; and
determining that the earphone is in the non-wearing state when the degree of fit is greater than or equal to the preset threshold; and
wherein the at least one processor configured to carry out determining the degree of fit between the earphone and the user’s ear is configured to carry out actions comprising:
detecting a barometric pressure value between the earphone and the user’s ear, and determining, according to a preset mapping relationship between barometric pressure values and degrees of fit, the degree of fit corresponding to the barometric pressure value.

Claim 19 (Currently amended): An earphone system, comprising a first earphone and a second earphone with only one of them being capable of coupling with an electronic device at a time, the first earphone being currently coupled with the electronic device and the second earphone and comprising:
at least one processor; and
a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to:
determine whether the first earphone is switched to a non-wearing state from a wearing state;
disconnect a first data transmission link between the first earphone and the electronic device and establish a second data transmission link between the second earphone and the electronic device, in response to determining that the first earphone is switched to the non-wearing state from the wearing state, wherein the first earphone and the second earphone remain coupled with one another;
after the first earphone is switched to the non-wearing state from the wearing state, adjust an operating parameter of the first earphone;
determine whether a parameter recovery instruction is received from the second earphone within a preset time period, wherein the first earphone and the second earphone remain coupled with one another; and
recover the operating parameter adjusted upon determining that the parameter recovery instruction is received [[.]];
wherein the at least one processor configured to determine whether the first earphone is switched to the non-wearing state from the wearing state is configured to:
determine a degree of fit between the first earphone and a user’s ear;
determine that the first earphone is in the wearing state when the degree of fit is smaller than a preset threshold; and
determine that the first earphone is in the non-wearing state when the degree of fit is greater than or equal to the preset threshold; and
wherein the at least one processor configured to determine the degree of fit between the first earphone and the user’s ear is configured to:
detect a barometric pressure value between the first earphone and the user’s ear, and determining, according to a preset mapping relationship between barometric pressure values and degrees of fit, the degree of fit corresponding to the barometric pressure value.

	Cancel claims 27-28.

Allowable Subject Matter
This communication is in response to the Amendment filed on 2/12/21 and telephone interview conducted on 2/22/21.
Claims 1-6, 8-13, 17-20, 23, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, 19 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “determining, by a first earphone, whether the first earphone is switched to a non-wearing state from a wearing state, the first earphone being coupled with a second earphone and an electronic device and serving as a master earphone, and the second in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 2/12/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652